ORDER DISMISSING “REAL PARTY IN INTEREST ALSTON HUNT FLOYD & ING’S MOTION FOR PARTIAL RECONSIDERATION OF CONCURRING OPINION OF CHIEF JUSTICE MOON, FILED APRIL 3, 2006

MOON, C.J.,
with whom LEVINSON, J., joins.
Having considered “Real Party in Interest Alston Hunt Floyd & Ing’s Motion for Partial Reconsideration of Concurring Opinion of Chief Justice Moon, Filed April 3, 2006,” the papers in support thereof, and the record herein,
IT IS HEREBY ORDERED that the motion for partial reconsideration of the minority position is dismissed on the ground that the relief sought is not available under Hawaii Rules of Appellate Procedure Rule 40 (permitting reconsideration of “the opinion, dispositional order or ruling” that a party asserts “the court the majority)] has overlooked or misapprehended” (emphasis added)).
NAKAYAMA and ACOBA, JJ., and Circuit Judge POLLACK, assigned by reason of vacancy.

STATEMENT OF NO POSITION

Inasmuch as the motion for partial reconsideration of the concurring opinion of Chief Justice Moon does not request relief from the majority opinion, we take no position on the motion.